DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krass (International Document No. DE 102015014223 A1).
Krass discloses a vehicle door assembly comprising:
A vehicle door panel (12);
A vehicle door handle (14) operably connected to the door panel (12) so as to enable operation of a door latch by the door handle (paragraph 16); and
At least one sanitizer (22) dispensing mechanism having at least a first nozzle coupled to the vehicle door panel and structured to discharge a sanitizing material onto an exterior surface of the door handle (paragraph 18) as shown in Figures 1 & 2.

Concerning claim 7, Krass continues to disclose that the first nozzle (22) is structured to dispense the sanitizing material onto an uppermost exterior surface of the door handle (14) as shown in Figure 1.

Regarding claims 8 and 9, the reference also discloses that the at least first nozzle (22) is structured to dispense the sanitizing material onto an outermost and innermost exterior surface of the door handle (paragraphs 18-20).

With respect to claim 10, Krass further discloses that the vehicle door panel (12) includes an opening formed therein, wherein the door assembly includes a door handle module (18) structured to be secured in the opening, the door handle module (18) including a recess structured to receive the at least a portion of the door handle therein as shown in Figure 1 (paragraph 17).

Concerning claims 11 and 12, Krass also discloses a second nozzle (22) coupled to the vehicle door panel (12) and structured to discharge a sanitizing material onto a lowermost and innermost exterior surface of the door handle (14) as shown in Figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krass (International Document No. DE 102015014223 A1) in view of Sassoon (U.S. Publication No. 2006/0153733).
	Concerning claims 2, 3 and 5, Krass is relied upon as set forth above.  Krass does not appear to disclose that the first nozzle is an atomizer structured to reside vertically higher than the door handle, and positioned along a vertical plane bisecting a length of the door handle.  Sassoon discloses an assembly for sanitizing a door handle (13), wherein the assembly comprises a nozzle for dispensing a sanitizing spray to sanitize said door handle (abstract; Figure 1).  The reference continues to disclose that the nozzle is an atomizer (paragraph 10) structured to reside vertically higher than the door handle, and positioned along a vertical plane bisecting a length of the door handle (Figure 1) in order to create a uniform distribution of sanitizer onto the door handle and disinfect the entirety of said handle (paragraphs 35-38).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the first nozzle of Krass as an atomizer structured to reside vertically higher than the door handle, and positioned along a vertical plane bisecting a length of the door handle in order to create a uniform distribution of sanitizer onto the door handle and disinfect the entirety of said handle as exemplified by Sassoon.

	Regarding claim 6, Krass further discloses that the vehicle door panel (12) includes a recess (18) structured to receive at least a portion of the door handle (14) therein, and wherein the first nozzle (22) is mounted within the recess (paragraph 17).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Krass (International Document No. DE 102015014223 A1) in view of Samaras (U.S. Publication No. 2012/0251387).
	Krass is relied upon as set forth above.  Krass does not appear to disclose that the nozzle resides at a level vertically higher than the door handle, or that the nozzle is structured to dispense the sanitizing material in an arcuate distribution along a horizontal plane located above the door handle.  Samaras discloses an assembly for sanitizing a door handle (6), wherein the assembly includes a nozzle (8) for dispensing a sanitizing fluid on said handle (abstract; Figures 4-7).  The reference continues to disclose that the nozzle (8) resides at a level vertically higher than the door handle (6), and that the nozzle is structured to dispense the sanitizing material in an arcuate distribution along a horizontal plane located above the door handle (Figures 4 & 5) in order to ensure that all surfaces of the door handle are sanitized by the spray (paragraph 27).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to structure the nozzle of Krass at a location above the door handle, and to dispense the sanitizing material in an arcuate distribution along a horizontal plane located above the door handle in order to ensure that all surfaces of the door handle are sanitized by the spray as exemplified by Samaras.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krass (International Document No. DE 102015014223 A1) in view of McKnew (U.S. Patent No. 11/318,960).
Krass is relied upon as set forth above.  Krass does not appear to disclose that the vehicle door assembly is mounted on a vehicle including one or more processors and a memory communicably coupled to the one or more processors and storing a vehicle door handle sanitizing system control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to control operation of the at least one dispensing mechanism to discharge the sanitizing material onto an exterior surface of the door handle responsive to information received from at least one sensor mounted on the vehicle and in operative communication with the door handle sanitizing system control module.  McKnew discloses a disinfectant assembly for disinfecting the door handle of a vehicle, wherein the assembly sprays the handle to disinfect said handle (column 2, lines 50-68).  The reference continues to disclose that the assembly includes one or more processors and a memory communicably coupled to the one or more processors and storing a vehicle door handle sanitizing system control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to control operation of the at least one dispensing mechanism to discharge the sanitizing material onto an exterior surface of the door handle responsive to information received from at least one sensor mounted on the vehicle and in operative communication with the door handle sanitizing system control module (column 7, line 12 to column 10 line 6); wherein the vehicle includes at least one door lock sensor configured to detect when the vehicle door is locked (column 8, lines 50-58; column 12, lines 50-68; column 15, lines 29-45) and wherein the control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
Determine if a predetermined time period has passed since the vehicle door was locked; and
Responsive to passage of the predetermined time period after the vehicle door was locked, control operation of the at least one dispensing mechanism to discharge the sanitizing material onto the exterior surface of the door handle (column 9, lines 40-68; column 12, line 50 to column 13, line 15).  McKnew discloses that the processor, memory and vehicle sanitizing system control module are provided in order to disinfect components of the vehicle that may have been contaminated by a rider after a certain period of time (column 12, line 50 to column 13, line 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the assembly of Krass with the processor, memory and vehicle sanitizing system control module of McKnew is order to disinfect components of the vehicle that may have been contaminated by a rider after a certain period of time.  Thus, claims 13 and 15 are met by Krass in view of McKnew.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krass (International Document No. DE 102015014223 A1) in view of Salter et al. (U.S. Publication No. 2017/0129396).
Krass is relied upon as set forth above.  Krass does not appear to disclose that the vehicle door assembly is mounted on a vehicle including one or more processors and a memory communicably coupled to the one or more processors and storing a vehicle door handle sanitizing system control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to control operation of the at least one dispensing mechanism to discharge the sanitizing material onto an exterior surface of the door handle responsive to information received from at least one sensor mounted on the vehicle and in operative communication with the door handle sanitizing system control module.  Salter discloses a vehicle door assembly (12) comprising a sanitizer and dispensing mechanism (72) for sanitizing the door handle (Figure 1; paragraphs 3-6).  The reference continues to disclose that the vehicle door assembly (12) is mounted on a vehicle including one or more processors (124) and a memory (120) communicably coupled to the one or more processors (124) and storing a vehicle door handle sanitizing system control module including computer-readable instructions that when executed by the one or more processors (124) cause the one or more processors to control operation of the at least one dispensing mechanism (72) to discharge the sanitizing material onto an exterior surface of the door handle (16) responsive to information received from at least one sensor mounted on the vehicle and in operative communication with the door handle sanitizing system control module (paragraph 39).  The reference also discloses that the vehicle includes at least one door latch sensor configured to detect when the vehicle door (12) is latched and wherein the control module includes computer-readable instructions that when executed by the one or more processors (124) cause the one or more processors to:
Determine if a predetermined time period has passed since the vehicle door (12) was latched; and
Responsive to passage of the predetermined time period after the vehicle door (12) was latched, control operation of the at least one dispensing mechanism (72) to discharge the sanitizing material onto the exterior surface of the door handle (paragraph 39).  Salter discloses that the processor, memory and door handle sanitizing system control module are provided in order to sanitize the door handle directly after usage of said handle (paragraphs 39 and 40).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the assembly of Krass with the process, memory and door handle sanitizing system control module as set forth in Salter in order to sanitize the door handle directly after usage of said handle.  As such, claims 13 and 14 are not patentable over Krass in view of Salter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olvera et al. (U.S. Publication No. 2015/0190538) discloses a system for sanitizing doors or handles with a sanitizing spray system (paragraphs 25, 152 and 172).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799